Opinión disidente del Juez Asociado
Señor Negrón Fer-nández
en la cual concurre el Juez Asociado Señor Belayal.
No estoy conforme. La desestimación de este recurso, aplicando aquella parte de la Regla 13 de las de Administra-ción, que dispone que “No se prorrogará el término para la preparación de una transcripción de evidencia cuando la parte interesada no haya consignado en Secretaría el importe de los honorarios del Taquígrafo dentro del término de veinte (20) días de haberse notificado a éste la orden del Tribunal, a me-*616nos que existan causas que lo justifiquen”, establece una norma de aplicación estricta de dicha Regla, contraria a la que a mi juicio debe prevalecer. No se ha tenido en cuenta que esta Regla, por imponer una restricción de tipo económico en la tramitación del proceso apelativo — el cual, en ese as-pecto, no estaba antes reglamentado — debe interpretarse libe-ralmente en favor de los litigantes. De otra manera podría ocasionar penosas consecuencias a éstos, y en. más de una ocasión tener el efecto de derrotar su derecho de apelación. Ante la inflexibilidad con que aquí se ha aplicado, puede afir-marse que dicha Regla vendrá a resultar tan buena como la situación económica de los litigantes permita, o tan mala como este Tribunal, y el propio Tribunal de Primera Instan-cia, quieran.
Creo que el hecho de haber sido trasladada a Ponce en no-viembre de 1952 la taquígrafa que tomó las notas en el juicio, regresando a San Juan a fines de marzo, es una justa causa para no haberse consignado los honorarios juntamente con la moción de prórroga. No debemos perder de vista el hecho de que si bien ello puede no ser obstáculo en muchos casos, en otros la labor que tenga que realizar el taquígrafo de una Sala que es trasladado a otra, en esta última, puede dar lugar a que su labor en la primera se dilate a tal grado (sin que nues-tras Reglas de Administración contengan ninguna disposi-ción para evitarlo) que resulte no sólo oneroso si que injusti-ficado el obligar a un litigante a hacer, bajo la Regla 13, la consignación de los honorarios del taquígrafo por una trans-cripción que puede dilatarse substancialmente, congelando así dichos fondos sin utilidad inmediata alguna. La Regla 13 no ha tenido ese propósito, ni puede tener ese efecto.
Y habiendo sido, además, radicada ya la transcripción, opino que no debe privarse a la apelante de la oportunidad de que su caso — en el que se reclama el derecho constitucional a recibir una justa compensación por su propiedad expropiada —se resuelva en sus méritos.